Opinion by
Donlon, J.
In accordance with oral stipulation of counsel, the merchandise was held dutiable as follows: The items referred to in the invoices as M-l and M-2, teapots; M-ll, sugar bowls; and M-12, creamers, at 10 cents per dozen pieces and 25 percent ad valorem; the items referred to as M-3, M-4, M-A-D, M-4-E, and M-4-E, cups, at 10 cents per dozen pieces and 20 percent ad valorem; and the items referred to as M-13, beer mugs,, at 10 cents per dozen pieces and 30 percent ad valorem, as claimed.